Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd US 5,114,269. Shepherd discloses a compaction machine (12) comprising:
A chassis (16).
At least one compaction drum (14, 36).
At least one pneumatic tire (90) movably mounted to the chassis, as at (10).
Wherein the at least one pneumatic tire (90) is configured to selectively move between a retracted, raised position and a lowered, extended position, such that the at least one pneumatic tire provided a selective compaction force to soil, pavement or the like, see Fig. 4, Col. 3, lns. 20-50.


3. 	Claim(s) 13, 15-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reis et al. US 2015/0167258.
Reis et al. discloses a pressure control system and method of operating said system, for at least one pneumatic tire (outer compacting members 220) associated with at least one compaction member (inner compacting members 220) of a compaction machine.  The pressure control system comprising:
A pressure sensor (222) disposed in association with the at least one pneumatic tire
	and configured to generate a signal indicative of the air pressure within the tire.
A compressor (206) fluidly coupled to and configured to provide a flow of air to the at 
least one tire (220).  [0007, 0014-16].
A release valve (208) coupled to and configured to release air from the at least one tire.
A controller (230) communicably coupled to the pressure sensor, compressor unit and release valve, such that the controller is configured to:
Receive a signal from the pressure sensor.
Actuate either the compressor or the valve based on a predefined pressure.
Monitoring and automatically control the air pressure within the at least one tire.
See [0019-20].

With respect to claims 15, 16, 19, 20 Reis et al. disclose the controller is configured to actuate the compressor unit based on the air pressure dropping below a predefined pressure, and to actuate the release valve based on the air pressure exceeding the predefined pressure using wired or wireless technology.  [0016].

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claim 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. US 2015/0167258 in view of Hinz et al. US 2018/0236825.
Reis et al. disclose a compaction machine having steel drums and pneumatic tires, wherein a controller (230) is in wired or wireless communication with at least one pressure sensor, air compressor, and release valve, such that operators of the machine would be able to automatically control the air pressure of the pneumatic tires and maintain the proper pressure to accomplish the machine’s task, see [0015, 16, 20].  But do not describe an actual operator interface.  However, Hinz et al. teaches a tire pressure control system comprising at least one air pressure sensor (22) an operator’s interface (26), a valve (16) a microcontroller (24) and other sensors (28).  Wherein the .

6. 	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shepherd US 5,114,269. Shepherd discloses a compaction machine (12) comprising:
A chassis (16).
At least one compaction drum (14, 36).  See Fig. 4, Col. 3, lns. 20-50.  
At least one pneumatic tire (90) movably mounted to the chassis, as at (10).
Wherein the at least one pneumatic tire (90) is configured to selectively move between a retracted, raised position and a lowered, extended position, such that the at least one pneumatic tire provided a selective compaction force to soil, pavement or the like. 
Wherein the at least one pneumatic tire can be separately mounted in front, behind or adjacent to the at least one compaction drum.  See Figs. 4-7.  What Shepherd does not disclose is mounting a pair of pneumatic wheels adjacent a pair of compaction drums.  However, Shepherd discloses the compaction machine can have smooth or groove forming steel drums (14, 36), that at least one steel drum (36) can be straddled by a pair of pneumatic tires, and that steel drum (14), see Figs. 5, 6, can be replaced by a groove forming steel drum (100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace at least one .

7. 	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd US 5,114,269 in view of Reis et al. US 2015/0167258. 
Shepherd discloses a compaction machine (12) comprising:
A chassis (16).
At least one compaction drum (14, 36).  See Fig. 4, Col. 3, lns. 20-50.  
At least one pneumatic tire (90) movably mounted to the chassis, as at (10).
Wherein the at least one pneumatic tire (90) is configured to selectively move between a retracted, raised position and a lowered, extended position, such that the at least one pneumatic tire provided a selective compaction force to soil, pavement or the like. 
Wherein the at least one pneumatic tire can be separately mounted in front, behind or adjacent to the at least one compaction drum.  See Figs. 4-7.  What Shepherd does not disclose is a tire pressure monitoring system.
Reis et al. discloses a pressure control system and method of operating said system, for at least one pneumatic tire (outer compacting members 220) associated with at least one compaction member (inner compacting members 220) of a compaction machine.  The pressure control system comprising:
A pressure sensor (222) disposed in association with the at least one pneumatic tire
	and configured to generate a signal indicative of the air pressure within the tire.
A compressor (206) fluidly coupled to and configured to provide a flow of air to the at 

A release valve (208) coupled to and configured to release air from the at least one tire.
A controller (230) communicably coupled to the pressure sensor, compressor unit and release valve, such that the controller is configured to:
Receive a signal from the pressure sensor.
Actuate either the compressor or the valve based on a predefined pressure.
Monitoring and automatically control the air pressure within the at least one tire.
See [0019-20].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction machine of Shepherd et al. with a tire pressure monitoring system as taught by Reis et al. in order to maintain proper compaction pressure.

	Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/16/2021